Citation Nr: 0607301	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to Agent Orange exposure in Vietnam.

2.  Entitlement to service connection for peripheral 
neuropathy of the right arm, left arm, right hand, left hand, 
right leg, left leg, right shoulder, and left shoulder 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disabilities.  

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left knee disability, has 
been received.

6.  Entitlement to service connection for a left knee 
disability as secondary to service-connected disabilities.

7.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disabilities.

8.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
disabilities.

9.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from September 1957 to 
November 1973 and additional reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO, which denied 
entitlement to the benefits sought herein.  In July 2005, the 
veteran testified at a hearing before the undersigned via 
video teleconference.
By May 2000 rating decision, the RO denied service connection 
for a disability of the knees and hips claimed as secondary 
to service-connected residuals of fractures of the right and 
left feet.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), was enacted.  Unlike the version of the law in effect 
at that time, the VA is now charged with the duty to assist 
almost every claimant and with the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  The new law further provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the service-connection claim decided in August 
2000, can be readjudicated under the provisions of the new 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  As such, and as explained to the veteran by 
December 2001 letter, these claims will be reviewed pursuant 
to the provisions of VCAA.
However, the left knee claim was denied on a direct basis in 
a final August 1997 rating decision.  Since the VCAA does not 
provide for readjudication of a claim denied in 1997, the 
claim would otherwise have to be reopened with the submission 
of new and material evidence.  It is for this reason that the 
claims have been recharacterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

General development

The veteran testified that he is receiving Social Security 
disability benefits based on his peripheral neuropathy.  He 
previously submitted a copy of the decision from SSA, and it 
shows that other medical conditions were considered, to 
include his complaints of hip pain.  VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

Diabetes mellitus

The veteran asserts that he served in Vietnam for a period of 
40-50 days.  Based on his alleged Vietnam service, he is 
seeking service connection on a presumptive basis for 
diabetes mellitus and related complications.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran does not recall when he was in Vietnam but 
indicates that he was there in early 1965.  He stated that he 
did not return to Vietnam after his wife's death, which the 
record reflects occurred on September 26, 1965.  The 
personnel records in the file show that he was stationed in 
Japan from December 1963 to July 1966.  It was during this 
time that he states he was temporarily assigned to duty in 
Vietnam.  

The veteran's complete personnel records are not, however, in 
the claims file.  In 2002, the records concerning his lengthy 
inactive service were obtained.  The National Personnel 
Records Center did not respond to a February 2003 request for 
the active duty personnel records.  The RO must make an 
additional effort to obtain these records.  If they are not 
obtained, the RO must write a memorandum documenting all 
efforts to obtain these records and the results of those 
efforts.

Moreover, since the veteran states that individuals in his 
unit rotated on this temporary duty in Vietnam, it is 
possible that unit records may corroborate his statements.  
Since he does not recall exactly when in 1965 he went to 
Vietnam, it is not possible at this time to obtain any unit 
records, since VA must specify no more than a three-month 
period when requesting such records.  As part of VA's duty to 
notify and assist the veteran, however, he has not yet been 
sufficiently informed that he must provide such a date range 
so a request can be made.  This must be done.



Peripheral Neuropathy

Action on the veteran's peripheral neuropathy claims will be 
deferred pending resolution of the claim of entitlement to 
service connection for diabetes mellitus.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Right hip, Left hip, Right knee, Right ankle

The veteran testified he believes these conditions are a 
result from altered gait.  In fact, the veteran's September 
2001 claim specifically stated he wanted service connection 
for hips, knees, and ankles as "adjunct conditions to my 
acknowledged service-connected skeletal condition."  Service 
connection has been granted for, in pertinent part, residuals 
of a fracture of the second right toe, residuals of a 
fracture of the first right toe, residuals of a fracture of 
the left fifth toe, and for lumbosacral strain.  However, the 
RO did not consider these claims on a secondary basis nor 
provide adequate notification under the VCAA of what 
information and evidence is needed to substantiate a claim 
for secondary service connection.

Left knee and Left ankle

The veteran's 2001 claim concerning the left knee and ankle 
was on a secondary basis, but he also feels direct service 
connection is warranted.  He testified that the left knee 
condition is the result of a fall he experienced while 
serving on active duty with the U.S. Army Reserves in 
December 1995.  He also testified that the left ankle 
condition is the result of injury in 1957 and re-injury while 
serving on active duty with the U.S. Army Reserves in 1998.  

Since the secondary service connection aspect of the claims 
is not ready for appellate review, as discussed above, the 
Board cannot proceed.
On the left ankle claim, this was denied by a September 1999 
rating decision as not well grounded.  As noted in the 
Introduction, this claim should also be reviewed pursuant to 
the provisions of VCAA.  The RO, however, chose to deny it 
based on no new and material evidence.  The RO should 
reconsider this claim pursuant to the VCAA, just as it did 
the knee and hip claims.

With respect to injuries incurred during Reserve service, it 
is not entirely clear that all relevant service medical 
records have been obtained.  The veteran had service with 
both the Naval and Army Reserve.  The claims file contains 
many reports of entrance, periodic, and separation 
examinations, but those were submitted by the veteran 
himself.  The RO should ensure that all service medical 
records are in the VA claims file.

With respect to injuries incurred on active duty, the 
veteran's service medical records do show complaints of a 
swollen, painful knee in 1959 and left ankle sprain and pain 
in 1957 and 1959.  He also had some superficial phlebitis, 
and the post-service medical evidence shows diagnoses of, 
among other things, venous insufficiency.  Considering the 
in-service treatment, VA's duty to assist arguably extends to 
providing him a VA examination on these claims and obtaining 
an opinion as to the likely etiology of the current 
conditions.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims for 
secondary service connection.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to any these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

3.  Ask the veteran to specify, to the 
best of his ability, the three-month time 
period during which he was temporarily 
assigned to Vietnam and the unit he was 
attached to at that time.  If he provides 
this information, the RO should then 
obtain the unit records for that time 
period from the National Personnel 
Records Center.

4.  The RO must make an additional effort 
to obtain the veteran's active duty 
service personnel records from the 
National Personnel Records Center.  The 
RO must document all efforts to obtain 
these records and the results of those 
efforts.

5.  The RO must make an additional effort 
to obtain the veteran's Naval and Army 
reserve duty (May 1987 to April 1995 with 
the Naval Reserve and April 1995 to 
August 1999 with the Army Reserve) 
service medical records from the National 
Personnel Records Center.  The RO must 
document all efforts to obtain these 
records and the results of those efforts.

6.  After obtaining the above-referenced 
evidence, to the extent available, 
schedule the veteran for an appropriate 
VA examination.  The claims file should 
be provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently has a left knee or left 
ankle disorder that is related to disease 
or injury incurred during his service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  Please 
see introduction above concerning which 
claims should be readjudicated pursuant 
to the VCAA.

If such action does not resolve a claim, 
a supplemental statement of the case 
(SSOC) should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


